DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 9-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3, 9, and 11, Ishii et al. (US Pub. 20210223596) Ishii teaches (in figures 3-6) a screen anti-peeping device (3), wherein the screen anti-peeping device comprises an upper conductive layer (302 formed in substrate 31), a lower conductive layer (302 formed in substrate 32), a viewing-angle adjustment layer (33), and a plurality of electrode sets (sets of 322 and 321), wherein the viewing-angle adjustment layer is disposed between the upper conductive layer and the lower conductive layer and is controlled by a voltage difference between the upper conductive layer and the lower conductive layer to change a field of view (see paragraphs 4 and 7); and each of the plurality of electrode sets comprises a first electrode (321) and a second electrode (322), wherein the first electrode is coupled to the upper conductive layer, and the second electrode is coupled to the lower conductive layer (see paragraph 27) wherein the screen anti-peeping device comprises a first conductive layer (3024 and 321) and a second conductive layer (3023 and 322) disposed side by side with the first conductive layer, wherein the first conductive layer has a plurality of first protrusions (321) as a plurality of first electrodes, and the second conductive layer has a plurality of second protrusions (322) as a plurality of second electrodes. 
Yamate (US Pub. 20090244470) teaches providing a bonding area (111) on a display panel wherein the bonding area is configured to be coupled to an outer lead (15) in order to supply power and signals to the display panel (paragraph 25) and that when providing a second device (50) which overlaps with the display panel, an area of the second device where a control lead should not overlap with the bonding area in order to ensure better operability in connecting the flexible cable to a circuit board (75 see paragraph 49). 
Hwang et al. (US Pub. 20100265435) teaches (in figures 10 and 11) connecting an electrode set (241 and 231) of a anti-peeping device to a control lead (270 and 280) in order to control the anti-peeping device (see paragraph 83). 
However the prior art taken alone or in combination fails to teach or fairly suggest an anti-peeping device wherein the plurality of first electrodes and the plurality of second electrodes are staggered in combination with the other required elements of claims 1, 3, 9, and 11 respectively. 
Claims 2, 4-7, 10, and 12-14 and 12-14 would be allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 7-13 of applicant’s response, filed 08/16/2022, with respect to claims 1-7 and 9-14 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1, 2, 9, and 10 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871